 Case 13-66549-jwc        Doc 98-1 Filed 08/23/19 Entered 08/23/19 13:23:55              Desc
                             Certificate of Service Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                          :          CHAPTER 7
                                                :
PETERKIN AND ASSOCIATES OF                      :          CASE NO. 13-66549-JWC
GEORGIA, INC.                                   :
                                                :
           Debtor.                              :

                                 CERTIFICATE OF SERVICE

     I, S. Gregory Hays, Chapter 7 Trustee, certify that I am over the age of 18 and that on this
date, I served a copy of the foregoing NOTICE OF AMENDED TRUSTEE’S FINAL
REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO
OBJECT (NFR) by first class U.S. Mail, with adequate postage prepaid, on the persons or
entities at the addresses stated on the attached Exhibit “A”.

         This 23RD day of August, 2019.


                                                       /s/ S. Gregory Hays
                                                      S. Gregory Hays
                                                      Chapter 7 Trustee

Hays Financial Consulting, LLC
2964 Peachtree Rd, N.W
Suite 555
Atlanta, Georgia 30305
(404) 926-0060
Case 13-66549-jwc   Doc 98-1 Filed 08/23/19 Entered 08/23/19 13:23:55   Desc
                       Certificate of Service Page 2 of 4




                                Exhibit “A”
                Case 13-66549-jwc   Doc 98-1 Filed 08/23/19 Entered 08/23/19 13:23:55     Desc
                                       Certificate of Service Page 3 of 4
Abimbola Taiwo                        Adrienne White                   Adult Resource Coalition
133 Hamilton Pointe Dr.               6371 Wedgewood Trace             Attn: Managing Agent
McDonough, GA 30253-5604              Tucker, GA 30084-1391            1558 Venetian Dr.
                                                                       Atlanta, GA 30311-3549


Angela Muhammad                       Bull Realty, Inc                 Cherinitta Mobley
382 Holly Dr. SE                      50 Glenlake Pkwy                 223 Fletcher St. SW
Atlanta, GA 30354-2430                Suite 650,                       Atlanta, GA 30315-2107
                                      Atlanta, GA 30328-7243


Cheron Crouch                         Cintas                           City of Atlanta
3840 Shenfield Dr. #44                Attn: Manager or Agent           Dept. of Watershed
Union City, GA 30291-7119             1155 Gannibd Dr, NE, Ste D4200   55 Trinity Ave.
                                      Atlanta, GA 30328                Atlanta, GA 30303-3543


Comcast                               Conswelia Diggs                  Cool Minds Group, LLC
Attn: Manager or Agent                1008 Ardwick Ct. SE              950 Dannon View
3620 Camp Creek Pkwy, Ste 200         Atlanta, GA 30354-3653           Suite 4102
Atlanta, GA 30331-6041                                                 Atlanta, GA 30331-2159


D’Vetta Lee                           Dana J. Mosely                   Darius Cooper
5401 Old National Hwy                 95 Rolling Hills Dr.             3939 East Lavista Rd #139
Apt. 506                              Jonesboro, GA 30238              Tucker, GA 30084
Atlanta, GA 30349-3237


DBHDD                                 Dept. of Labor State of GA       Dr. Hendry
Attn: Michael Link                    Attn: Managing Agent             Undeliverable
100 Crescent Centre Pkwy              148 Andrew Young Inter.
Tucker, GA 30084-7055                 Atlanta, GA 30303-1751


Epiphany Healthcare Systems           Eric J. Breithaupt               Esau McMorris
Attn: Managing Agent                  Stites & Harbison, PLLC          835 South Cobb Dr.
4405 Mall Blvd., Ste 315              2800 Suntrust Plaza              Marietta, GA 30060-3116
Union City, GA 30291-2070             303 Peachtree Street, NE
                                      Atlanta, GA 30308-3201
GB Collects, LLC                      Georgia Power                    Glenise Leslie
Attn: Managing Agent                  Attn: Manager or Agent           PO Box 545
145 Bradford Dr.                      96 Annex                         Snellville, GA 30078-0545
West Berlin, NJ 08091-9269            Atlanta, GA 30396-0002


Glenise Leslie                        Internal Revenue Service         Janette Christophe
1145 Pine Lake Drive                  P O BOX 7346                     5445 N. Sheridan Rd
Grayson, Georgia 30017                Philadelphia, PA 19101-7346      Unit 3806
                                                                       Chicago, IL 60640-7485


Janice Duncan                         Jannette Christophe              Jimmy Anderson
Undeliverable                         396 Piedmont NE                  6374 Stablewood Way
                                      Apt. 7015                        Lithonia, GA 30058-8975
                                      Atlanta, GA 30316
              Case 13-66549-jwc       Doc 98-1 Filed 08/23/19 Entered 08/23/19 13:23:55      Desc
                                         Certificate of Service Page 4 of 4
Keera Chavis                            Keller Williams Realty           Kenneth Mitchell
1328 Woodridge Dr                       Rick Nally                       Giddens Mitchell & Associates, P.C.
Atlanta, GA 30339-3658                  2651 Dallas Highway              Suite 555
                                        Marietta, GA 30064-2541          3951 Snapfinger Parkway
                                                                         Decatur, GA 30035-3295
Kymbyatta Evans                         Lamarr Lewis                     Leon Williams
6496 Bellevue Dr. SW                    5216 McCarter Station            1522 Crooked Tree Lane
Conyers, GA 30094-4779                  Stone Mountain, GA 30088-2412    Stone Mountain, GA 30088-3764



Megan Belcher                           Montigus M. Jackson              Nairobi Cayold
1040 Beechcrest Rd. SW                  7614 Birdsview Dr.               526 Penny Lane
Atlanta, GA 30311-3050                  Fairburn, GA 30213-7426          Marietta, GA 30067-4401



Next Step Staffing, Inc.                Nicanor A. Smith                 Pamela Lyons
Attn: Managing Agent                    4297 Joshua Crossing             1207 Elena Way
2001 Martin Luther King, Jr.            Stone Mountain, GA 30083-1700    Woodstock, GA 30188-7854
Atlanta, GA 30310-1101


Peterkin and Assoc of Georgia, Inc.     R. Jeneane Treace                Reaves and Associates, Inc.
Suite 100-A                             Office of the US Trustee         c/o Darlene Reaves
5538 Old National Hwy                   362 Richard Russell Bldg.        13000 S. Tryon St., Ste F#134
Atlanta, GA 30349-3273                  75 Ted Turner Drive, SW          Charlotte, NC 28278-7489
                                        Atlanta, GA 30303-3315
Ricky Brown                             S.E.P.I, LLC                     Sharon Holder
54 Chappell Road                        Attn: Managing Agent             892 Haydens Ridge
Atlanta, GA 30314-2400                  PO Box 1387                      Ellenwood, GA 30294-4515
                                        Fayetteville, GA 30214-6387


Sheila Lee                              Shelia Wylethia Zackery          Stanley Motors, Inc.
1784 Consitution Road SE                405 Fairburn Rd #102             60 Beaubrook Lane
Atlanta, GA 30316-4706                  Atlanta, GA 30331-1946           Sharpsburg, GA 30277-2050



State of GA                             Tiffany Jackson                  Tommillia C. Greene
Dept. of Revenue                        Undeliverable                    9102 Walden Brook Dr.
PO Box 49432                                                             Lithonia, GA 30038-1283
Atlanta, GA 30359-1432


Tommillia Greene                        U. S. Attorney                   Uchenna Mgbelu
5850 Hillandale Dr. Apt. 333            600 Richard B. Russell Bldg.     1900 Gingham Way
Lithonia, GA 30058-1887                 75 Spring Street, SW             Lithonia, GA 30058-5510
                                        Atlanta, GA 30303-3315


Vanterpool Rudder
1008 Ardwick Ct SE
Atlanta, GA 30354-3653
